Mr. Justice Waterman delivered the opinion of the court. Section 1, of Chapter 86, of the Revised Statutes, provides: “When any person having any estate, real or personal, shall be, or be supposed to be * * * an insane or distracted person, who, by reason of unsoundness of mind, is incapable of managing and caring for his own estate, * * the County Court of the county wherein such person resides shall, on the proper application of any reputable citizen of such county, proceed in conformity as near as may be to the provisions of an act entitled, ‘An act to revise the law in relation to the commitment and detention of lunatics, and to provide for the appointment and removal of conservators, and to repeal certain acts therein named,’ * * * to ascertain whether such person * * * be insane or a distracted person, who, by reason of unsoundness of mind, is incapable of managing and caring for his own estate.” The act referred to provides for a jury trial to determine the question of insanity. Section 5 is, “Inquests in lunacy shall be by jury.” Counsel say: “The question of practice in suing by next friend was not before the court.” We think it was, and that also the question of whether a person claiming to be . the next friend of one whom he, by affidavit, alleges to be insane, can prosecute a suit in the name of such alleged lunatic against his will, and when he appears by counsel and asks to have the suit dismissed. If Henrietta Sackman was thought to be insane the statute provided a plain method for determining such question, and if she were found to be a distracted person, the appointment of a conservator of her estate. In such proceeding she would have a hearing, and management of her property would not be taken out of her hands without notice to her. The suit was properly dismissed; but the demurrer to the bill should not have been sustained, as the complainant had never brought the bill. This was probably not called to the attention of the court until after the order sustaining the demurrer had been entered. The decree of the court below, dismissing the bill, is affirmed.